In an action seeking ejectment and damages, the defendant appeals from so much of an order of the Supreme Court, Kings County, entered February 17, 1965, as denied his motion, pursuant to CPLR 3211, to dismiss the complaint on the ground that, under CPLR 3217 (subd. [e]), there had been an adjudication on the merits against the plaintiffs in this action upon the cause of action alleged in the complaint, and upon the further ground that jurisdiction of the defendant had not been properly obtained. [See 45 Misc 2d 284.] Order, insofar as appealed from, affirmed, with $10 costs and disbursements, with leave to defendant to serve his answer within 10 days from the service of a copy of the order entered hereon, with notice of entry (New Edgewood Props. v. Sachsman, 22 Misc 2d 36). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.